Citation Nr: 0121482	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied eligibility to VA benefits due to 
lack of recognized military service.

On June 20, 2001, a hearing was held at the RO before the 
undersigned, who is a Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2001).  A transcript of the 
hearing is in the file.


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107, 5103A  
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 
3.203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant filed a claim for VA benefits in October 1998.  
She indicated that she served with the Philippine 
Commonwealth Army (USAFFE).  She was inducted into the 
"USAFFE-GUERRILLA" forces in the Philippines.  She reported 
that she served with the "United States Forces in the 
Philippines" assigned to "ADM Officer" Hq. division, 
Quartermaster on August 4, 1942.  In August 1999, the 
appellant indicated that she served from August 1942 to 
October 1945. 

Received in November 1999, was an October 1999 certification 
from the National Personnel Records Center (NPRC) indicating 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.

Received in September 2000 was a notation from The American 
Legion, Philippine Department, indicating that it was a 
certification that the appellant's name was on the list of 
Auxiliary members of that post, during the incumbency of the 
late Post Commander and past President.

Received was a copy of a Commonwealth of the Philippines, 
Philippine Army Discharge Certificate indicating that the 
appellant enlisted in the Army of the Philippines in August 
1943 and was honorably discharged in December 1945.

An April 2001 notation from the NPRC indicates that there was 
no change in certifying that the appellant had no valid 
service under her maiden name or married name.

At the June 2001 Board hearing, the appellant testified that 
when she was in service, she was sent to the Bureau of Plant 
Industry in Manila and she was told that working with that 
bureau meant that they were attached to the U.S. Army.  She 
presented information showing that she was a member of an 
organization known as the Phil-American Guerrilla Forces.

II. Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the appellant is required to comply 
with any duty to assist her.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this regard there has been notice as to 
information needed, and there has been a decision, statement 
of the case, and supplemental statement of the case sent to 
the appellant.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the appellant.  
Additionally, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition. 

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2000).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8(c) and (d).  For a Regular Philippine Scout or a member 
of one of the regular components of the Philippine 
Commonwealth Army while serving with USAFFE, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment.  38 C.F.R. § 3.9(a) (2000).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In the instant case, the service department has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by the finding of the service department, 
and thus finds that the appellant did not have recognized 
service so as to confer eligibility for VA benefits.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for VA benefits is denied



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

